Title: To Benjamin Franklin from David Hartley, 16 November 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
Nov 16 1779
The enclosed letter wch I have received from the Commrs of Sick & Hurt requires no comment. I rejoice much that I have at length prevailed with the Admiralty to dispense with the tedious mode of exchanging only one hundred at a time. I now hope that we shall clear the prisons before the hard weather sets in. Be so good as to send the specification of Numbers & the additional passport as required. As to the other point of the parole Contracts, I think that I may probably receive an answer when parliament meets.— Your affcte.
DH
 
Addressed: To Dr Franklin
